Title: To Thomas Jefferson from John Churchman, 22 November 1787
From: Churchman, John
To: Jefferson, Thomas



Dear Friend
[Philadelphia] 11mo Novr. 22nd. 1787.

I received a favour dated the 8th of August last, mentioning the receipt of my last of June 6th. as well as that of my first memorial which I sent through another Channel. I hold myself under many obligations for the care taken herein and shall beg that a Copy of the Memorial already received from me may be sent the first opportunity to each of the Governments or Learned Societies in Europe, especially where there is any prospect of reward, in hopes they will also make entries as at Paris to secure the claim. As there are but few Opportunities from here to those foreign parts, I had early requested a Gentleman in London to forward a few Copies of memorials, but as I have never yet got a line from him, I am inclined to suppose miscarriage has prevented the compliance with my request. I shall at another Opportunity add something further in addition to my former by way of explanation of my Ideas. I shall likewise be glad that the necessary Steps may be taken particularly at Paris to endeavour to secure an exclusive priviledge of vending, Variation Globes, Charts or Tables constructed upon those principles, having understood something of this nature had been already granted in France to a Gentleman in America for his discovery of dying cloth a certain colour with the Bark of the Oak Tree. I have lately received a very polite Letter from Sir Joseph Banks president  of the Royal Society in London, containing his opinion of the Scheme. I shall be happy to receive from time to time, a line directed to Philadelphia containing any information as to the success for which trouble I hope to have it in my power to make satisfaction in the manner heretofore proposed, and remain with the greatest sentiments of respect &c. &c.,

John Churchman


P.S. I could not expect that any person who perhaps has not had leisure fully to investigate the matter to run the risk of loosing their reputation as a Philosopher in giving an hasty opinion on the Subject, but would be glad the general Principles may by all means be sent forward to as many places as may be convenient, for the reasons heretofore mentioned, and I shall from time to time send forward the further explanation or Illustration of my ideas. To save expence of postage from hence, I would hope the substance of the first Memorial may be copied and sent forward in the name of


J. C.

